Case 17-07010-TLM          Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05                 Desc Main
                                    Document      Page 1 of 24



                         UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO


 IN RE:

 LANCE B. HAYNIE,                                     Case No. 17-20587-TLM

            Debtor.


 JACK KRYSTAL,

            Plaintiff,

 v.                                                   Adv. No. 17-07010-TLM

 LANCE B. HAYNIE,

            Defendant.


                               MEMORANDUM OF DECISION


        In this adversary proceeding, plaintiff Jack Krystal (“Krystal”) contends a state

court judgment against chapter 7 debtor and defendant Lance B. Haynie (“Haynie”)

should be excepted from discharge under § 523(a)(2)(A), (4), and (6). 1 That judgment

awarded Krystal damages for Haynie’s usurpation of a business opportunity created

jointly by Krystal and Haynie.

        A trial was held on March 2–5, 2020, and the evidentiary record was closed on

April 8, 2020. Doc. No. 59 at 1. The parties presented closing arguments on April 13,


        Unless otherwise indicated, all statutory citations are to the Bankruptcy Code, Title 11 U.S.C.
        1

§§ 101–1532.


MEMORANDUM OF DECISION - 1
Case 17-07010-TLM      Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05        Desc Main
                                Document      Page 2 of 24



2020. After considering the evidence, the parties’ arguments, and applicable authorities,

this Court enters the following findings of fact and conclusions of law.

JURISDICTION

       This Court has jurisdiction pursuant to 28 U.S.C. § 1334, and all issues before it

are core matters on which it may enter final decisions under 28 U.S.C. § 157. Pursuant to

Bankruptcy Rules 7008 and 7012, the parties expressly consented to this Court entering

final judgment.

FACTS

       Krystal and Haynie met at a business convention in Florida around 2002. The two

began a working relationship where each would provide services towards various

projects. For example, Krystal utilized Haynie’s skillset in telecommunications and

network solutions in Krystal’s real estate development projects. Krystal lived and

operated his businesses in California, and Haynie lived and worked in Spokane,

Washington.

       Haynie was employed by an internet company, Tsunami Communications, Inc.

(“Tsunami”), which was owned by Cory Colvin and Michael Funk. Tsunami owned

Sanswire of Spokane, Inc. (“Sanswire”), which provided internet services in the greater

Spokane, Washington area. Haynie became aware that Sanswire was struggling, and he

informed Krystal of the opportunity to buy the company. In early 2003, Haynie and

Krystal discussed forming a company that would purchase Sanswire and provide internet

services. Krystal and Haynie memorialized their discussions in a handwritten document

that the parties referred to as the “Deal Points.” Ex. 100.


MEMORANDUM OF DECISION - 2
Case 17-07010-TLM      Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05       Desc Main
                                Document      Page 3 of 24



       The Deal Points outlined the parties’ ideas regarding the formation, ownership,

management, funding, profit distribution, employees, and initial objectives of a to-be-

formed LLC. Ex. 100. The Deal Points stated that Krystal would have a 30 percent

interest in the LLC and Haynie would have a 70 percent interest of which 40 percent

could be sold to future investors. Krystal was to lend the LLC up to $100,000 in $25,000

increments. Krystal was to be the “CEO” and Haynie the “President.” Haynie’s

company, LBH Communications, would form the LLC. The Deal Points provided a

structure for distributing profits under which Haynie would receive a percentage of the

profits exceeding certain specified amounts, and Krystal would receive one-third of the

amount to which Haynie was entitled. These Deal Points were written in early 2003, but

were initially unsigned.

       On June 4, 2003, Haynie formed Stat Network Solutions, LLC (“Stat”). Ex. 102

at 1; Ex. 208. Stat’s limited liability company agreement (“LLC Agreement”), Ex. 102,

named Haynie as the sole member. Id. at 3. The LLC Agreement provided: “The

Company shall engage in the business of the sales, installation and service of computer

and communication systems and networks.” Id. Krystal explained he was unaware of the

formation of Stat for two to three months after it occurred.

       On June 15, 2003, Haynie executed a promissory note on behalf of LBH

Communications and himself individually by which he agreed to repay with interest a

$20,000 loan from Krystal’s real estate company, Diversified Realty Services

(“Diversified”). Ex. 117. Haynie explained that these funds were used to purchase

equipment to provide internet services to Eastern Washington University.


MEMORANDUM OF DECISION - 3
Case 17-07010-TLM      Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05        Desc Main
                                Document      Page 4 of 24



      On August 19, 2003, Stat purchased Sanswire for $100,000. Ex. 104. In further

consideration for this purchase, Cory Colvin and Michael Funk were made members of

Stat, each holding a 5 percent membership interest therein. Ex. 104 at 2, ¶ C.

      On August 26, 2003, Haynie executed a promissory note on behalf of LBH

Communications, and himself individually, by which he agreed to repay with interest

another loan of $100,000 from Diversified. Ex. 118. Haynie explained these funds were

used to purchase Sanswire and its equipment.

      Around October 25, 2003, Haynie emailed Krystal and requested another loan of

$25,000 in order to purchase equipment for Stat. See generally Ex. 105. Krystal agreed

by email. Id. Krystal’s email alluded to ongoing discussions he, Haynie, and Haynie’s

attorney, Cynthia Schwartz, had regarding the preparation of “documents that

describe[ed] the terms of [their] agreement.” Id. Krystal also requested

      “a print out and pertinent schedules reflecting the consolidated categorized
      revenue and expenditures of the Business since its inception to a current date
      and the list of accounts receivables, payables and amount and type of work
      lined up for the future. You may have also prepared an estimated itemized
      budget of monthly revenues and expenses, which would be useful in planning
      and making future financial decisions.”

Id. Krystal explained that he requested this information as an “owner” of the business.

Haynie agreed to talk with Cynthia Schwartz, send a signed promissory note, and provide

the financial information requested. Id. A few days later, on October 27, 2003, Haynie

executed a promissory note on behalf of LBH Communications, and himself individually,

by which he agreed to repay $25,000 loaned by Diversified. Ex. 119. Krystal never

received the requested, and promised, financial information.



MEMORANDUM OF DECISION - 4
Case 17-07010-TLM        Doc 61     Filed 06/23/20 Entered 06/23/20 15:12:05              Desc Main
                                   Document      Page 5 of 24



       On November 17, 2003, Cynthia Schwartz emailed Haynie drafts minutes for a

meeting, by which the members of Stat would agree to admit Krystal as a member with

30 percent ownership. Ex. 107. 2 Cynthia Schwartz suggested these minutes be

backdated to a date after the Sanswire purchase because Krystal was not named on the

purchase agreement. Id. at 1. Based on this suggestion and the lack of signatures on

these minutes, it does not appear that such a meeting admitting Krystal actually occurred,

and the minutes regarding this alleged meeting were not officially adopted. Id. Krystal

objected to these proposed minutes and Schwartz’s backdating suggestion, writing:

       Cynthia must make the appropriate changes to the [] documents and our
       agreement to reflect the correct date that you and I agreed to the terms, our
       share of ownership, salaries, income, future investors or shareholders, the
       amount of loans, and our share of LBH and the new companies, Stat and
       Sanswire of Spokane. This goes back to the beginning of the year, when we
       drafted and agreed to the terms of our agreement and you took it to Cynthia
       for her to prepare the contract. The loans have been funded and we have
       proceeded ahead on those terms since. We have told everyone of our
       envolvement [sic] and they have known that as our dela [sic] with them
       evolved and was finally signed. You signed it in [sic] behalf of our company
       and not as an individual or a single shareholder. If Cynthia drafted the
       Agreement to state that she made a mistake and that must be correcte [sic]
       through an addendum or clarification statement to be signed by everyone that
       participated in the transaction. She knew that we had made a deal and should
       have taken that into account to properly disclose my envolvement [sic] in the
       contract.

Id.

       On December 16, 2003, Krystal and Haynie signed the Deal Points. Ex. 100. On

the same day, Krystal and Haynie also signed a typed document that had nearly identical


       2
         Exhibit 107 is an email thread originating from an email between Haynie and Cynthia Schwartz
containing two draft Stat meeting minutes. That email was forwarded to Krystal. The exhibit also
contains Krystal’s response to the forwarded email.


MEMORANDUM OF DECISION - 5
Case 17-07010-TLM          Doc 61     Filed 06/23/20 Entered 06/23/20 15:12:05               Desc Main
                                     Document      Page 6 of 24



terms as the handwritten Deal Points, but also had material differences. Ex. 101 (“Typed

Deal Points”). 3 Of note, the Typed Deal Points provided a more complete picture of what

business objectives would be, or had already been, achieved; adjusted the amounts to be

lent by Krystal from increments of $25,000 to a range of $20,000–$25,000; and listed the

titles for Krystal and Haynie as “Chairman” and “CEO/President” respectively. Id.

       On July 29, 2004, Haynie executed an agreement to sell 50 percent of Stat to Tom

Davis for $650,000. Ex. 103 (“Davis Agreement”). The Davis Agreement also provided

that Haynie was to use a portion of the $650,000 to repay Krystal $130,000 which

Diversified loaned. Id. Haynie repaid the loans made by Diversified.

       In 2007, Krystal sued Haynie, Stat, and Tom Davis in the Superior Court of the

State of Washington in Spokane. On April 20, 2007, Krystal filed his “Amended

Complaint for Accounting, Damages, Breach of Contract and Declaratory Relief.” Ex.

123 (“State Complaint”). In the State Complaint, Krystal sought a declaratory judgment

that he was a 30 percent member of Stat, damages for breach of fiduciary duties, damages

for conversion, an accounting of the financial affairs of Stat, and damages for Haynie’s

conduct in managing LBH Communications. Id.

       In October 2009, the state court held a trial on the issue of the “existence (or

nonexistence) and percentage, if any, of plaintiff Jack Krystal’s ownership interest in

defendant Stat Network Solutions, LLC.” See Ex. 127 at 1–2 (“First State Judgment”).

According to the First State Judgment, entered on November 18, 2009, the parties had



       3
           The Typed Deal Points were prepared by Michael Funk at the direction of Haynie.


MEMORANDUM OF DECISION - 6
Case 17-07010-TLM          Doc 61      Filed 06/23/20 Entered 06/23/20 15:12:05                  Desc Main
                                      Document      Page 7 of 24



agreed to limit the issues considered. The First State Judgment also noted that Haynie

had affirmatively waived his right to participate as a party, but gave testimony as a

witness. Id. The state court concluded that “Krystal is not now, nor has he ever been the

owner of any membership interest in Stat.” Id. at 6. On June 9, 2011, the First State

Judgment was affirmed in an unpublished decision by to the Court of Appeals of the

State of Washington. Ex. 215.

        On June 18, 2012, the Superior Court of the State of Washington took up the

remaining issues in Krystal’s state action against Tom Davis, Haynie, and Stat. 4 Ex. 128

at 3. Haynie did not appear, and the state court declared Haynie to be in default on all

claims against him, reserved the issue of damages, and dismissed Haynie’s counterclaim.

Id. Haynie was sent notice of the default at the following addresses: 8705 East

Boardwalk Lane in Spokane, Washington and 2170 Bellerive Lane in Coeur d’Alene,

Idaho. 5 Id. at 1–2

        On August 9, 2012, the state court held a trial on damages. Ex. 129. Haynie did

not appear. However, Krystal testified and provided certified transcripts of the testimony

given by Haynie, Sheila Selder, and Tom Davis at the first trial. Id. An additional nine

exhibits were presented to, and admitted by, the state court. Id. On August 12, 2012, the




        4
          While both trials arose under Case No. 2007-02-00833-5, different judges presided over the
bifurcated trials. See Exs. 127–129.
        Haynie testified in the trial before this Court that he moved from 8705 East Boardwalk Lane in
        5

Spokane in 2007. During the first portion of the state court litigation in 2009, Haynie testified his address
was 2170 Bellerive Lane in Coeur d’Alene. Ex. 134 at 4 (internal p. 261).


MEMORANDUM OF DECISION - 7
Case 17-07010-TLM         Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05         Desc Main
                                   Document      Page 8 of 24



state court issued its “Findings of Fact and Conclusions of Law and Order for Judgment

(the “Second State Judgment”).” Id.

          The Second State Judgment’s findings of fact differ considerably from the First

State Judgment in that they favor Krystal’s position that the Deal Points and Typed Deal

Points were binding agreements; more fully narrate the parties’ dealings with respect to

the resolution of the alleged deficiency in the formation of Stat; and address the

distribution of $250,000 in profits to Haynie. Id. at 2–3. Further, the Second State

Judgment also determined that Haynie breached the Deal Points agreements by forming

Stat without Krystal; refusing to pay Krystal half of the proceeds of the sale to Davis; and

refusing to pay Krystal one-third of the profits distributed to Haynie. Id. at 4–5. The

court awarded Krystal $798,141.94 in damages with post-judgment interest of 12 percent.

Id. at 6. Krystal was also awarded $200.00 in costs. Ex. 130 at 2.

          Krystal now argues the debt established by the Second State Judgment is non-

dischargeable under § 523(a)(2)(A), (4), and (6), and this judgment is preclusive. Haynie

argues that the Second State Judgment is not preclusive as Haynie did not have notice of

the continued action, and the First State Judgment should instead be given preclusive

effect.

DISCUSSION & DISPOSITION

A.        Preclusive Effect of State Court Judgments in the Bifurcated Trial

          Though this adversary proceeding was tried in full, the state court’s judgments

may still have preclusive effect on this Court’s determination of certain factual issues.

Cf. Five Star Enters., Inc. v. Brock (In re Brock), 2009 WL 1559528, at *3–5 (Bankr. D.


MEMORANDUM OF DECISION - 8
Case 17-07010-TLM        Doc 61     Filed 06/23/20 Entered 06/23/20 15:12:05             Desc Main
                                   Document      Page 9 of 24



Idaho June 2, 2009) (considering whether a prior state court judgment was entitled to

preclusive effect after the bankruptcy court held a full trial on the merits); Jensen v. White

(In re White), 363 B.R. 157, 161–62 (Bankr. D. Idaho 2007) (same). This Court

previously held:

       Issue preclusion applies in § 523(a) dischargeability proceedings. Grogan v.
       Garner, 498 U.S. 279, 284 n. 11 (1991); Cal–Micro, Inc. v. Cantrell (In re
       Cantrell), 329 F.3d 1119, 1123 (9th Cir. 2003); Khaligh v. Hadaegh (In re
       Khaligh), 338 B.R. 817, 824 (9th Cir. BAP 2006). The doctrine precludes a
       party from relitigating an issue he actually litigated and lost in a prior
       proceeding. Resolution Trust Corp. v. Keating, 186 F.3d 1110, 1114 (9th
       Cir. 1999); Roussos v. Michaelides (In re Roussos), 251 B.R. 86, 92 (9th Cir.
       BAP 2000). Issue preclusion serves to protect litigants from multiple
       lawsuits, conserve judicial resources, and encourage reliance on adjudication
       by reducing the likelihood of inconsistent judgments. Allen v. McCurry, 449
       U.S. 90, 94 (1980).

       Determining the issue preclusive effect of a state court judgment in a
       subsequent bankruptcy proceeding is determined by the preclusion law of the
       state in which the judgment was issued. Harmon v. Kobrin (In re Harmon),
       250 F.3d 1240, 1245 (9th Cir. 2001).

In re Hyatt, 2011 WL 6179267, at *5 (Bankr. D. Idaho Dec. 13, 2011).

       The underlying state judgments in this case were issued in the State of

Washington, so Washington law determines whether the judgments are preclusive.

Under Washington law:

       Collateral estoppel 6 may be applied to preclude only those issues that have
       actually been litigated and necessarily and finally determined in the earlier
       proceeding. Shoemaker, 109 Wash. 2d at 507, 745 P.2d 858. Further, the
       party against whom the doctrine is asserted must have had a full and fair
       opportunity to litigate the issue in the earlier proceeding. Nielson v.
       Spanaway Gen. Med. Clinic, Inc., 135 Wash. 2d 255, 264–65, 956 P.2d 312
       (1998). For collateral estoppel to apply, the party seeking application of the

       6
         “Collateral estoppel” is another term for issue preclusion. BLACK’S LAW DICTIONARY 298 (9th
ed. 2009).


MEMORANDUM OF DECISION - 9
Case 17-07010-TLM       Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05            Desc Main
                                 Document     Page 10 of 24



       doctrine must establish that (1) the issue decided in the earlier proceeding
       was identical to the issue presented in the later proceeding, (2) the earlier
       proceeding ended in a judgment on the merits, (3) the party against whom
       collateral estoppel is asserted was a party to, or in privity with a party to, the
       earlier proceeding, and (4) application of collateral estoppel does not work
       an injustice on the party against whom it is applied. Reninger, 134 Wash. 2d
       at 449, 951 P.2d 782; State v. Williams, 132 Wash. 2d 248, 254, 937 P.2d
       1052 (1997); Claim and Issue Preclusion, 60 Wash. L. Rev. at 831.

Christensen v. Grant Cty. Hosp. Dist. No. 1, 96 P.3d 957, 961 (Wash. 2004).

       In this case, two judgments were entered in the state court litigation. The two

judgments were issued by different judges within the same case. While the facts found

by each judge follow the same timeline, the characterization of those facts and the

conclusions reached in each judgement conflict. Predictably, the parties argue this Court

should only give preclusive effect to the judgment that furthers their respective positions.

       Where two conflicting judgments come before another court for consideration on

the same issues, preclusive effect is given to the judgment that is last in time. Robi v.

Five Platters, Inc., 838 F.2d 318, 322 (9th Cir. 1988) (citing Americana Fabrics, Inc. v.

L&L Textiles, Inc., 754 F.2d 1524 (9th Cir. 1985)). The Ninth Circuit explained:

       When two inconsistent judgments exist, it is tempting for a court to
       reexamine the merits of the litigants’ dispute and choose the result it likes
       best. There are important reasons to avoid this temptation. First, if one party
       could have raised res judicata, but did not, that litigant must bear the cost of
       its tactic or inadvertence. See 18 Wright § 4404 at 26–27. Second, the most
       recent court to decide the matter may have considered and rejected the
       operation of the prior judgment as res judicata, and its decision should be
       treated as res judicata on the preclusive effect of the prior judgment. See
       Americana, 754 F.2d at 1530. Finally, the last in time rule is supported by
       the rationale that it “‘end[s] the chain of relitigation . . . by stopping it where
       it [stands]’ after entry of the [most recent] court’s judgment, and thereby
       discourages relitigation in [yet another] court.” Id. (quoting Porter v. Wilson,
       419 F.2d 254, 259 (9th Cir.1969), cert. denied, 397 U.S. 1020, 90 S. Ct. 1260,
       25 L. Ed. 2d 531 (1970)). Therefore, even when we think that the most recent


MEMORANDUM OF DECISION - 10
Case 17-07010-TLM      Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05          Desc Main
                                Document     Page 11 of 24



       judgment might be wrong, we still give it res judicata effect so that finality
       is achieved and the parties are encouraged to appeal an inconsistent judgment
       directly rather than attack it collaterally before another court. See id.

Id. at 322–23. However, the judgment that is last in time must be entitled to preclusive

effect for the last in time rule to apply. Lopez v. Raicevic (In re Lopez), 2017 WL

443540, *7 (9th Cir. BAP Feb. 1, 2017), aff’d, 728 F. App’x 747 (9th Cir. 2018).

       1.     Preclusive Effect of Second State Judgment

       The Court finds no issue with the second, third, or fourth elements of issue

preclusion as announced in Christensen, 96 P.3d at 961. However, the parties’ arguments

and the nature of the prior and current proceedings require this Court to analyze the first

element (whether the issues decided in the Second State Judgment and the current

proceeding are identical), and also whether those issues were actually decided, and

whether Haynie had a full and fair opportunity to litigate those issues.

              a.     Full and Fair Opportunity to Litigate the Issues

       Haynie argues he did not have notice of the second 2012 trial determining

damages because he had moved, and the notice of default was sent to the wrong address,

raising an issue of whether he had a full and fair opportunity to litigate the issues. As

mentioned earlier, Haynie testified in the current proceedings that he moved from his

Spokane address in 2007, and that he did not give the state court his new address.

However, Ex. 134, which includes Haynie’s testimony in the 2009 state court litigation,

establishes that Haynie gave the state court his new address—2170 Bellerive Lane in

Coeur d’Alene. Ex. 134 at 4 (internal p. 261). Haynie did not argue or testify to any

other moves during the course of the state court litigation, and only argued that this 2007


MEMORANDUM OF DECISION - 11
Case 17-07010-TLM         Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05        Desc Main
                                   Document     Page 12 of 24



move deprived him of future notices in the state litigation. In 2012, the state court sent

notice of default to both of Haynie’s known addresses—8705 East Boardwalk Lane in

Spokane, Washington and 2170 Bellerive Lane in Coeur d’Alene, Idaho. Ex. 128 at 3.

          Based on the evidence produced by Krystal (Exs. 128 and 134), and Haynie’s own

testimony that the move depriving him of notice of the 2012 proceedings occurred in

2007, the Court concludes Haynie’s 2007 move did not affect his ability to participate in

the state court proceedings. Haynie has not raised any other issues regarding notice of

the state court proceedings. The Court, therefore, concludes Krystal met his burden to

show Haynie had a full and fair opportunity to litigate the issues determined in the

Second State Judgment.

                 b.     Actually Litigated

          The Second State Judgment was a default judgment. There is little Washington

law addressing the preclusive effect of a default judgment, but the 9th Circuit BAP

stated:

          A review of the scant Washington law on this subject reveals that a default
          judgment cannot support the “actually litigated” requirement. Washington
          law (like federal law) follows the Restatement (Second) of Judgments, which
          espouses the view that a default judgment should have no collateral estoppel
          effect. Restatement (Second) of Judgments § 27 cmt. e (1982). See Nielson,
          135 Wash.2d at 262, 956 P.2d at 315 (citing Restatement ). See also Lewis
          H. Orland and Karl B. Tegland, Washington Practice, Trial Practice § 368
          (West, 5th ed.1996). Cf. Lenzi v. Redland Ins. Co., 140 Wash. 2d 267, 279–
          80, 996 P.2d 603, 609 (2000) (distinguishing between “claim” preclusion, as
          applied to a default judgment to bar all future claims that could have been
          litigated before, and issue preclusion, which applies “only to issues actually
          litigated”) (quoting Philip A. Trautman, Claim and Issue Preclusion in Civil
          Litigation in Washington, 60 Wash. L. Rev. 805, 813–14 (1985)).




MEMORANDUM OF DECISION - 12
Case 17-07010-TLM       Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05           Desc Main
                                 Document     Page 13 of 24



Stephens v. Bigelow (In re Bigelow), 271 B.R. 178, 184 (9th Cir. BAP 2001) (citing.

Nat’l Union Fire Ins. Co. of Pittsburgh, Penn. v. Boyovich (In re Boyovich), 126 B.R.

348, 350–51 (Bankr. W.D. Wash.1991) (holding two default judgments did not satisfy

the “actually litigated” requirement)).

       However, Bigelow and Boyovich, only address a “pure” default judgment, where

the defendant fails to appear or participate in trial up to the entry of default. Id.; Miller v.

Apfel-Wilson (In re Apfel-Wilson), 165 B.R. 939, 941 (Bankr. W.D. Wash. 1994) (noting

the defendants Boyovich did not answer the complaint or participate in the litigation up to

the trial). In Apfel-Wilson, the Bankruptcy Court for the Western District of Washington

distinguished the application of a pure default in Boyovich, from the case where, as here,

the defendant participates before the entry of default:

       In In re Boyovich, . . . this Court held that, under Washington law, a default
       judgment cannot support the “actually litigated” element of the collateral
       estoppel doctrine. The present case is distinguishable from Boyovich, in that
       here the defendants actually answered the complaint and participated in the
       litigation up to the trial, and no order of default was entered. There is no
       Washington case on point.

165 B.R. at 941. There is still no controlling Washington law on this issue.

       In addressing this precise issue in cases involving default judgments issued by

federal courts, the Ninth Circuit held in In re Daily, 47 F.3d 365 (9th Cir. 1995):

       In such a case the “actual litigation” requirement[] may be satisfied by
       substantial participation in an adversary contest in which the party is afforded
       a reasonable opportunity to defend himself on the merits but chooses not to
       do so.

       In United States v. Gottheiner (In re Gottheiner), 703 F.2d 1136 (9th
       Cir.1983), we approved use of collateral estoppel to establish the existence
       of a debt in bankruptcy although the prior judgment relied upon to establish


MEMORANDUM OF DECISION - 13
Case 17-07010-TLM       Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05           Desc Main
                                 Document     Page 14 of 24



       the debt rested on an unopposed motion for summary judgment. We deemed
       the requirement of “actual litigation” satisfied notwithstanding the debtor’s
       failure to oppose the motion, stating:

              Gottheiner did not simply give up from the outset. For sixteen
              months he actively participated in litigation. . . . That after
              many months of discovery Gottheiner decided his case was no
              longer worth the effort does not alter the fact that he had his
              day in court.           Under the circumstances we hold
              that . . . collateral estoppel properly was available to the
              [creditor].

       Id. at 1140.

       The same may be said here. Daily did not simply give up but actively
       participated in the adversary process for almost two years prior to the FDIC’s
       motion for default judgment.

Id. at 368. The Court concludes that the Washington Supreme Court would adopt

this approach to the actually litigated requirement and apply issue preclusion where

the defendant participates in the litigation leading up to the entry of default

judgment.

       Here, Haynie answered Krystal’s amended state court complaint, Ex. 124, and

participated in the first portion of the bifurcated trial, even providing testimony. Thus,

issue preclusion may be applicable if the state court based its judgment on a sufficient

record. See United States Auto. Ass’n v. Pair (In re Pair), 264 B.R. 680, 684 (Bankr. D.

Idaho 2001); see also Boyovich, 126 B.R. at 350 (finding a record consisting of only an

affidavit, the complaint, and the case file as insufficient for the “actually litigated”

requirement). Krystal presented the state court with “his own testimony in person as well

as the testimony of Lance Haynie, Sheila Selder, and Thomas Davis by certified

transcript . . . [and] nine (9) exhibits.” Ex. 129 at 1.


MEMORANDUM OF DECISION - 14
Case 17-07010-TLM         Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05         Desc Main
                                   Document     Page 15 of 24



       Therefore, based on Haynie’s participation in the proceedings leading up to the

Second State Judgment, and the robust evidentiary record considered by that state court,

the actually litigated element is satisfied.

              c.        Identical Issues

       Though this Court has exclusive jurisdiction over the dischargeability of debts

under § 523, the state court decided some issues identical to those before this Court.

First, the state court determined the Deal Points was an enforceable and binding contract

between Krystal and Haynie. Ex. 129 at 4. Second, Haynie breached the contract. Id.

Third, Haynie’s breach was intentional and wrongful. Id. And fourth, Krystal was

entitled to $798,141.94 in damages with post-judgment interest and costs of $200.00. Id.

at 5–6; Ex. 129 at 2.

       Therefore, the Court concludes the Second State Judgment is entitled to preclusive

effect on these proceedings. The Court must now turn to whether the elements of

§ 523(a)(2)(A), (4), and/or (6) have been met by those findings and conclusions and by

the evidentiary record as a whole in this adversary proceeding.

B.     Nondischargeability grounds asserted

       1.     Section 523(a)(2)(A)

       Krystal asserts the debts Haynie owes him under the Second State Judgment are

not dischargeable under § 523(a)(2)(A), which excepts from discharge “any debt . . . for

money, property, services, or an extension, renewal, or refinancing of credit, to the extent

obtained by . . . false pretenses, a false representation, or actual fraud, other than a




MEMORANDUM OF DECISION - 15
Case 17-07010-TLM         Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05               Desc Main
                                   Document     Page 16 of 24



statement respecting the debtor’s or an insider’s financial condition.” To prove this

cause, a creditor must establish:

       (1) misrepresentation, fraudulent omission or deceptive conduct by the
       debtor; (2) knowledge of the falsity or deceptiveness of his statement or
       conduct; (3) an intent to deceive; (4) justifiable reliance by the creditor on
       the debtor’s statement or conduct; and (5) damage to the creditor proximately
       caused by its reliance on the debtor’s statement or conduct.

Harmon v. Kobrin (In re Harmon), 250 F.3d 1240, 1246 (9th Cir. 2001).

       In this case, there are multiple alleged representations that plausibly give rise to a

claim of nondischargeability under § 523(a)(2), but each must meet the tests under

Harmon and related precedent. 7

       Haynie made multiple misrepresentations concerning the formation of the business

with Krystal and the share of the business’ profits to which Krystal was entitled. Haynie

never made Krystal a member of Stat. Indeed, he did not even immediately inform him

of the formation of the business. And, those promised profits were not paid but, rather,

were retained by Haynie, who continually told Krystal he was working on correcting the

membership structure of Stat and that the mistake in forming Stat as a one-member LLC

was that of attorney Schwartz. The evidence did not bear out those claimed efforts. The

Court finds Haynie’s failure to sign the minutes admitting Krystal as a member of Stat,

his failure to provide requested and promised financial records, and his continued draws

on the profits of Stat without compensating Krystal, demonstrate that Haynie did not



       7
          For example, Diversified made several loans in reliance on promises Haynie made regarding
Krystal’s membership in Stat. However, regardless of such misrepresentations, those loans were
ultimately paid back in full. As a result, the requisite element of damages cannot be established.


MEMORANDUM OF DECISION - 16
Case 17-07010-TLM      Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05         Desc Main
                                Document     Page 17 of 24



intend to remedy the formation and membership issues of Stat. Rather, by this behavior

Haynie froze Krystal out of Stat while attempting to keep him from more aggressively

pursuing his asserted ownership interest in Stat.

       Based on the evidence presented at trial, including the evaluation of weight and

credibility of witness testimony, this Court finds and concludes that Haynie knowingly

and intentionally misrepresented his intentions to form Stat with Krystal as a member

and, later, his intentions to remedy the failure to include Krystal as a member of Stat.

Krystal relied on Haynie’s promises and continued his relationship with Haynie and Stat.

As a result, Krystal was damaged by not receiving his share of the profits of Stat or the

Davis sale. Thus, the debt established by the Second State Judgment will be excepted

from discharge under 523(a)(2)(A).

       2.     Section 523(a)(4)

       Krystal asserts the debt established in the Second State Judgment is not

dischargeable under the fraud or defalcation exception to discharge under § 523(a)(4).

Doc. No. 1 at 8. Section 523(a)(4) excepts from discharge “any debt . . . for fraud or

defalcation while acting in a fiduciary capacity.” To prevail on a cause of action under

§ 523(a)(4), Plaintiffs must not only show Debtor’s fraud or defalcation, but also that

Debtor was acting in a fiduciary capacity when he committed the fraud or defalcation.

See Teichman v. Teichman (In re Teichman), 774 F.2d 1395, 1398 (9th Cir.1985).

       This Court previously held in Murray v. Woodman (In re Woodman), 451 B.R. 31

(Bankr. D. Idaho 2011):




MEMORANDUM OF DECISION - 17
Case 17-07010-TLM      Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05        Desc Main
                                Document     Page 18 of 24



       The definition of “fiduciary capacity” under § 523(a)(4) is a narrow one and
       is governed by federal law:

              The broad, general definition of fiduciary—a relationship
              involving confidence, trust and good faith—is inapplicable in
              the dischargeability context. . . . The fiduciary relationship
              must be one arising from an express or technical trust that was
              imposed before and without reference to the wrongdoing that
              caused the debt.

       Cal–Micro, Inc. v. Cantrell (In re Cantrell), 329 F.3d 1119, 1125 (9th Cir.
       2003) (internal citations omitted). These requirements exclude constructive,
       resulting or implied trusts. See Ragsdale v. Haller, 780 F.2d 794, 796 (9th
       Cir. 1986) (citing Runnion v. Pedrazzini (In re Pedrazzini), 644 F.2d 756,
       759 (9th Cir. 1981)).

       Additionally, while the meaning of “fiduciary capacity” is a question of
       federal law, state law is to be consulted to ascertain whether the requisite
       fiduciary relationship exists. Cantrell, 329 F.3d at 1125 (9th Cir. 2003)
       (citing Lewis v. Scott (In re Lewis), 97 F.3d 1182, 1185 (9th Cir. 1996)).

Id. at 38–39 (Bankr. D. Idaho 2011) (emphasis added).

       Even though the Second State Judgment concluded the Deal Points was a valid

and enforceable contract between Krystal and Haynie, the terms therein do not expressly

establish a fiduciary relationship between the two individuals. Krystal argues that his

relationship with Haynie was a joint venture which creates a fiduciary relationship. Doc.

No. 34 at 7–8. But even if a joint venture existed, the fiduciary obligations created

thereby clearly fall into the general definition of “fiduciary.” Rains v. Walby, 537 P.2d

833, 836 (Wash. App. Ct. 1975) (“The relationship between joint adventurers [sic] is a

fiduciary one imposing upon each participant the duty of good faith, fairness, candid

disclosure and honesty in all matters pertaining to the agreement”). This is insufficient

for purposes of § 523(a)(4) which requires an “express or technical trust.” Woodman,




MEMORANDUM OF DECISION - 18
Case 17-07010-TLM       Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05        Desc Main
                                 Document     Page 19 of 24



supra at 38-39 (citing Cantrell, 329 F.3d at 1125). Therefore, Krystal has failed to

establish a debt excepted from discharge under § 523(a)(4).

       3.     Section 523(a)(6)

       Krystal asserts the debt established by the Second State Judgment is

nondischargeable under § 523(a)(6). Section 523(a)(6) excepts from an individual

debtor’s discharge “any debt . . . for willful and malicious injury by the debtor to another

entity or to the property of another entity.” B.K.L.N. v. Finlay (In re Finlay), 2019 WL

3294804, at *3 (Bankr. D. Idaho July 22, 2019). However, § 523(a)(6) does not except

from discharge an injury resting solely on a breach of contract. The Ninth Circuit Court

of Appeals explained:

       It is well settled that a simple breach of contract is not the type of injury
       addressed by § 523(a)(6). See Barbachano v. Allen, 192 F.2d 836, 838 (9th
       Cir. 1951); In re Akridge, 71 B.R. 151, 154 (Bankr. S.D. Cal. 1987) (debts
       that are excepted from discharge under § 523(a)(6) relate solely to tortious
       liabilities, not debts stemming from breach of contract). An intentional
       breach of contract is excepted from discharge under § 523(a)(6) only when
       it is accompanied by malicious and willful tortious conduct.

Snoke v. Riso (In re Riso), 978 F.2d 1151, 1154 (9th Cir. 1992) (emphasis added). In this

case, the state court determined Haynie intentionally breached the Deal Points. Ex. 129

at 4. Thus, the Court must determine whether Haynie’s breach was accompanied by

“malicious and willful tortious conduct.” Riso, 978 F.2d at 1154.

              a.     Tortious Conduct

       The court in Riso did not identify specific tortious conduct that must accompany

an intentional breach of contract. 978 F.2d at 1154. Fraud is an action in tort. 37 Am.

Jur. 2d Fraud and Deceit § 12 (2020) (“Fraud actions are personal injury actions.[] Fraud


MEMORANDUM OF DECISION - 19
Case 17-07010-TLM        Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05        Desc Main
                                  Document     Page 20 of 24



is an independent, willful tort”). The Court has already addressed the issue of fraud in

the context of § 523(a)(2)(A), and concluded Haynie made fraudulent representations

about his intent to form the LLC with Krystal as a member and his promised attempts to

rectify the errors in the formation of Stat that were inconsistent with the Deal Points. The

Court concluded these fraudulent misrepresentations satisfied the elements of fraud under

§ 523(a)(2)(A). These misrepresentations would also be sufficient for the purpose of

§ 523(a)(6) if accompanied by willful and malicious conduct.

              b.     Willfulness

       This Court recently addressed what is required for conduct to be “willful” under

§ 523(a)(6) in Finlay:

       To satisfy the willfulness prong, the creditor must prove the debtor
       deliberately or intentionally injured the creditor. Dominguez v. Elias (In re
       Elias), 302 B.R. 900, 907 (Bankr. D. Idaho 2003). “[N]ondischargeability
       takes a deliberate or intentional injury, not merely a deliberate or intentional
       act that leads to injury.” Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998).
       Elaborating on the debtor’s state of mind required by the statute, the Ninth
       Circuit has explained that a debtor must possess a subjective motive to inflict
       injury, or believe that injury is substantially certain to result from his
       conduct. Carillo v. Su (In re Su), 290 F.3d 1140, 1143 (9th Cir. 2002); Quinn
       v. Barry (In re Barry), 2005 WL 1463447, *1 (9th Cir. June 22, 2005);
       Khaligh, 338 B.R. at 831. The debtor’s actual knowledge that harm to the
       creditor was substantially certain to result may be shown through
       circumstantial evidence of “what the debtor must have actually known when
       taking the injury-producing action.” Elias, 302 B.R. at 907 (citing Su, 290
       F.3d at 1146 n.6).

Id. at *3.

       Here, the Court determines Haynie’s breach of the Deal Points, and his

misrepresentation regarding the formation of Stat and his intent to rectify the formation

errors, were intentional. The evidence establishes Haynie knew that his conduct might


MEMORANDUM OF DECISION - 20
Case 17-07010-TLM      Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05         Desc Main
                                Document     Page 21 of 24



lead to Krystal losing future profits, control over the LLC, and a portion of the proceeds

of the sale of the company. Indeed, Haynie drew $250,000 from the profits of Stat, and

he refused to distribute any portion of Stat’s profits to Krystal. Ex. 129 at 3. Haynie also

refused to pay any portion of the proceeds of the Davis sale to Krystal above the amount

already owing on loans made by Krystal’s company. Id. The Court, therefore, concludes

that Haynie repeatedly breached the Deal Points with at least the knowledge that Krystal

was substantially certain to suffer injury. Thus, the “willful” element of § 523(a)(6) is

met.

              c.     Maliciousness

       Finlay also provides the standard to establish malicious conduct under § 523(a)(6):

“to prove maliciousness for purposes of § 523(a)(6) . . . the plaintiff must prove (1) a

wrongful act, (2) done intentionally, (3) which necessarily causes injury, and (4) which is

done without just cause or excuse.” 2019 WL 3294804, at *5 (citing Ormsby v. First Am.

Title Co. of Nevada (In re Ormsby), 591 F.3d 1199, 1207 (9th Cir. 2010)).

       Here, the Court has already concluded that Haynie’s conduct was wrongful,

intentional, and injurious. The Court further concludes that Haynie’s conduct was

unjustified and without excuse. Haynie repeatedly promised Krystal that he would

rectify the errors made in the formation of Stat while simultaneously siphoning the profits

of the company to himself. When Krystal asked for financial records and projections,

Haynie agreed to provide them, but Krystal never received these financials. Haynie

thereafter refused to pay Krystal any portion of the profits of Stat, or of the proceeds from

the Davis sale. Haynie provided no competent or persuasive evidence to show his


MEMORANDUM OF DECISION - 21
Case 17-07010-TLM      Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05          Desc Main
                                Document     Page 22 of 24



conduct was justified or excusable. Therefore, the maliciousness element of § 523(a)(6)

is met, and the debt established by the Second State Judgment is excepted from

discharge.

       4.     Debt Excepted From Discharge

       The Second State Judgment awarded Krystal $798,141.94 in damages with post-

judgment interest of 12 percent and costs of $200.00. Id. at 6; Ex. 129 at 2. As this

Court concludes the debt established by the Second State Judgment is not dischargeable

under § 523(a)(2)(A) and (a)(6), and said judgment is preclusive on the issue of damages,

the entire amount awarded in the Second State Judgment, including post-judgment

interest and costs, is excepted from discharge.

C.     Attorney’s Fees and Costs

       Krystal requests that this Court award him his attorney’s fees and costs. Doc. No.

1 at 11. This Court explained in Kilborn v. Haun (In re Haun), 396 B.R. 522, 527

(Bankr. D. Idaho 2008) (quoting Bertola v. Northern Wisconsin Produce Co., (In re

Bertola), 317 B.R. 95 (9th Cir. BAP 2004)):

       In federal courts, attorneys’ fees ordinarily are not recoverable by the
       prevailing party in an action except by contract or by statute. Alyeska
       Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 257, 95 S. Ct. 1612,
       44 L. Ed. 2d 141 (1975). This principle is known as the American Rule.

       In addition to the American Rule, there is no general right to recover
       attorneys’ fees under the Bankruptcy Code. Heritage Ford v. Baroff (In re
       Baroff), 105 F.3d 439, 441 (9th Cir.1997). Instead, whether fees may be
       awarded in bankruptcy proceedings generally depends, in part, on whether
       the case involves state or federal claims and whether the applicable law
       allows such fees. “[A] prevailing party in a bankruptcy proceeding may be
       entitled to an award of attorney fees in accordance with applicable state law
       if state law governs the substantive issues raised in the proceedings.” Id.; see


MEMORANDUM OF DECISION - 22
Case 17-07010-TLM      Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05          Desc Main
                                Document     Page 23 of 24



       also Am. Express Travel Related Servs. Co. v. Hashemi (In re Hashemi), 104
       F.3d 1122, 1126–27 (9th Cir.1996).

Id. at 99–100.

       However, the Haun only allows for fees in establishing the claim under state law,

and not the nondischargeability of that claim. Stover v. Stover (In re Stover), 2016 WL

4538459, at *1 (Bankr. D. Idaho Aug. 30, 2016) (“Fundamentally, Haun recognizes that,

at times, a creditor may have to establish through bankruptcy court litigation, its claim

(per state law) as well as the nondischargeability of that claim (per bankruptcy law).

Given this dual nature, fees under state law may be available for the former.”). Here the

claim was established in state court in the Second State Judgment, and only the legal

determination of nondischargeability was before this Court.

       The Court therefore concludes that Krystal is not entitled to a separate award of

attorney’s fees in this § 523(a) action. While Krystal presented testimony and

documentary evidence in this adversary proceeding, he solely relies on the Second State

Court Judgment as establishing the damages suffered from Haynie’s conduct. Having

obtained the benefit of issue preclusion on the underlying debt, only the bankruptcy

issues under § 523(a) remained to be decided by this Court. Therefore, Krystal’s counsel

is not entitled to an award of attorney’s fees for prevailing on the § 523(a)(2)(A) and

(a)(6) claims.

       However, costs will be allowed pursuant to Rule 7054(b), LBR 7054.1, and 28

U.S.C. §§ 1920–24. Notwithstanding the ordinary time provisions of LBR 7054.1, the

Court determines and will order that Krystal shall file an appropriate bill of costs for the



MEMORANDUM OF DECISION - 23
Case 17-07010-TLM        Doc 61    Filed 06/23/20 Entered 06/23/20 15:12:05     Desc Main
                                  Document     Page 24 of 24



Court’s consideration within 10 days of the entry of this Decision, and any objections by

Haynie shall be filed within 10 days of the filing by Krystal.

CONCLUSION

       Based on the foregoing, this court concludes that the debt established by the

Second State Judgment entered against Haynie is nondischargeable under § 523(a)(2)(A)

and (a)(6). Costs will be awarded. The Court will enter an appropriate judgment once

costs are established.

DATED: June 23, 2020


                                       _________________________
                                       TERRY L. MYERS
                                       U.S. BANKRUPTCY JUDGE




MEMORANDUM OF DECISION - 24
